Oo COO NI DN Om BP WY NYO

NO PO NO NY WH WN KN HNO NO Be eae Re —e— oe er ee oe Le
Oo SN DN NM BP WO NY KF DO OwnA HDR mA BR WO PO KF OC

 

 

 

 

 

 

 

 

 

 

 

Gary W. Osborne (Bar No. 145734)
Dominic S. Nesbitt (Bar No. 146590)
OSBORNE & NESBITT LLP
101 West Broadway, Suite 1330
San Diego, California 92101
Phone: (619) 557-0343
Fax: (619) 557-0107
gosborne@onlawllp.com
dnesbitt@onlawllp.com
Attorneys for Plaintiff, STEM, INC.
UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA
STEM, INC., CASE NO. 3:20-cv-02950-CRB
a Delaware Corporation,
Assigned to: Honorable Charles R. Breyer
Plaintiff,
APPENDIX OF EXHIBITS IN
VS. SUPPORT OF PLAINTIFF’S MOTION
FOR PARTIAL SUMMARY
SCOTTSDALE INSURANCE JUDGMENT REGARDING
COMPANY, an Ohio Corporation, SCOTTSDALE’S DEFENSE
OBLIGATION
Defendant.
Date: April 29, 2021
Time: 10:00 a.m.
CTRM: 6
EXHIBIT DESCRIPTION PAGE NO.
A Scottsdale 2013-2014 Policy 001-051
B Scottsdale 2016-2017 Policy 052-097
C Complaint in the Underlying Shareholder Lawsuit, filed 098-117
on May 12, 2017
D Tender to Scottsdale dated June 2, 2017 118-119
E Denial Letter from Scottsdale dated July 27, 2017 120-127
F Complaint in Stem v. Scottsdale, filed on April 29, 2020 128-139

 

 

 

 

 

EXHIBITS IN SUPPORT OF PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT

1

3:20-cv-02950-CRB

 

 
oOo OHI ND A BW HPO

BO NO NY NH NH NH NHN KN KN Re = Be Bee ee ee Le
oo NN NH BP WO NY S$ OD OHO OAD HD NW B WH HO KF OC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By: _ /s/ Gary W. Osborne
Gary W. Osborne

| G Judge Breyer’s Order filed on July 20, 2020 140-154
H Letter from Grimm to Rosales dated November 17, 2010 155
I Letter from Reineccius to Thompson dated 156-158
January 19, 2011
J Demand for Arbitration dated February 8, 2011 159-177
K Arbitration Statement of Claims dated March 14, 2011 178-253
L Settlement Agreement dated March 28, 2011 254-274
M 2011 Application dated September 13, 2011 275-279
N List of Scottsdale Policies dated July 18, 2019 280
O Letter from Grimm to Carrington dated 281-284
December 31, 2013
P Complaint in Delaware Action filed on February 5, 2014 285-307
Q Master in Chancery's Final Report dated 308-311
October 13, 2014
R Stem Notice of Circumstances dated October 17, 2014 312
S Scottsdale Response, dated January 23, 2015, to Stem’s 313-317
Notice of Circumstances
T Black's Law Dictionary Definition of “Demand Letter,” 318-321
10th edition 2014
U Scottsdale’s Responses, dated September 18, 2020, to 322-358
Stem’s Special Interrogatories, Set 1
Vv E-Risk Application - 2014 version 359-378
Ww Excerpts of the deposition of David Buzby, taken by 379-386
| Scottsdale on February 9, 2021
DATED: March 25, 2021 OSBORNE & NESBITT LLP

Attorney for Plaintiff, STEM, INC.

 

EXHIBITS IN SUPPORT OF PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT

2

3:20-cv-02950-CRB

 

 
